Citation Nr: 0011310	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-12 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased evaluation for otitis media, 
left ear, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

4.  Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  This appeal arises from February 1998 and 
subsequent rating decisions of the Department of Veterans 
Affairs (VA), New Orleans, Louisiana, regional office (RO).  

The issue of entitlement to a permanent and total rating for 
pension purposes will be addressed in the remand portion of 
this document.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  A VA physician's review of the record and interview with 
the veteran did not reveal post-traumatic stress disorder.

3.  The veteran has chronic suppurative otitis of the left 
ear.

4.  The veteran's bilateral hearing loss is manifested by an 
average puretone threshold on the right of 68 decibels (dbs) 
and 38 dbs on the left with speech recognition scores of 68 
percent on the right and 90 percent on the left.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for otitis media, left ear, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.87a, Diagnostic Code 6200 (1999).

3.  The criteria for a disability evaluation in excess of 10 
percent for defective hearing are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 6101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a)(West 1991).  That is, he has presented 
claims which are plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

Post-traumatic Stress Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).

The service medical records do not show any treatment or 
complaints of a psychiatric nature.  The first indication of 
psychiatric treatment in the record is in July 1997, when the 
veteran requested enrollment in a VA post-traumatic stress 
disorder program.  Following the intake evaluation, the 
diagnostic impression was personality disorder.  An August 
1997 provisional diagnosis noted alcohol abuse, marijuana 
abuse, and mild post-traumatic stress disorder.  There was no 
basis provided for the provisional diagnosis of post-
traumatic stress disorder.

A VA psychiatric examination was conducted in October 1997.  
The examiner reviewed the claims folder prior to the 
evaluation.  The veteran reported to duty in Vietnam as a 
supply clerk, and he claimed light exposure to combat, which 
mainly involved occasional sniper fire.  The veteran stated 
that he was not injured in service and he did not receive 
psychiatric treatment.  The veteran reported problems with 
alcohol and marijuana abuse, and that he was currently 
enrolled in a substance abuse program.  He currently lived 
with his second wife and one of their sons.  He stated that 
he had few friends and tended to watch television a lot.  The 
veteran reported that anger, frustration, and high stress 
levels had hindered his past job performance.  On 
examination, the veteran was fully oriented.  His speech was 
normal.  There was no evidence of gross cognitive 
dysfunction.  The veteran was fully cooperative, and his 
displayed affect was average.  There was no evidence of 
current suicidal or homicidal orientation or of psychotic 
symptomatology.  The veteran's reported stressors involved 
witnessing the aftermath of a soldier's suicide by hand 
grenade and knowing another soldier that also committed 
suicide after receiving a Dear John letter.  He also related 
an account of being threatened at gunpoint after returning to 
the U.S. after service.  The veteran denied specific re-
experiencing or re-living symptoms of Vietnam or the civilian 
incident.  He indicated that occasionally things reminded him 
of Vietnam, but that he did not become overly distressed when 
this happened.  The veteran also stated that he was able to 
calmly think about Vietnam when reminded of it, and denied 
getting upset or displaying physiological reactivity in 
response to such stimuli.  He did report some efforts to 
avoid stimuli that included violence, and some efforts to 
avoid thinking about Vietnam.  The veteran reported markedly 
diminished interest in significant activities since his 
return from Vietnam, and detachment and estrangement from 
some people.  The veteran was able to display and feel 
different emotions.  He endorsed a foreshortened sense of 
future.  The veteran denied sleep difficulties, but endorsed 
irritability and verbal outbursts of anger since 1968.  He 
had some problems concentrating, but denied hypervigilance or 
exaggerated startle response.  The examiner noted that 
psychological test findings revealed some tendency for the 
veteran to amplify his distress.  The test findings were 
suggestive of someone who was socially uncomfortable and much 
preferred to be alone.  He also appeared to experience poor 
self esteem and felt out of control of his emotions.  The 
diagnoses were alcohol dependence in early full remission, 
and marijuana abuse in early full remission.  The examiner 
stated that the results of the examination suggested that 
most of the veteran's social and occupational dysfunction was 
directly attributable to his alcohol and substance abuse.  
While the veteran reported some post-traumatic stress 
disorder-type symptoms, he did not endorse re-experiencing 
symptoms or heightened reactivity to reminders of Vietnam.  
This was not surprising given that his exposure to combat and 
other traumatic events was relatively limited.  The examiner 
concluded that, while the veteran may experience a partial 
post-traumatic stress disorder type syndrome, he did not meet 
the full criteria for a diagnosis of post-traumatic stress 
disorder.  

The veteran failed to report for a scheduled VA psychiatric 
examination in May 1999.  That examination was scheduled to 
ascertain information pertaining to the veteran's claim for 
non-service connected pension benefits.

The record shows that the veteran's only diagnosis of post-
traumatic stress disorder was made on a provisional basis in 
August 1997.  No basis was given for that diagnosis.  A full 
review of the record and a thorough interview of the veteran 
by a VA psychiatrist in October 1997 resulted in a complete 
and well-reasoned report which concluded that the veteran did 
not meet the criteria for a diagnosis of post-traumatic 
stress disorder. 

Thus, the weight of the medical evidence is against a 
diagnosis of post-traumatic stress disorder in this case.  
The Board has accorded more weight to the opinion of the VA 
psychiatrist who had the benefit of a review of the entire 
record as well as a lengthy interview with the veteran.  That 
examiner's unequivocal opinion as to the veteran's diagnoses 
are most persuasive.  Accordingly, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claim for service connection for post-traumatic 
stress disorder.  Since the weight of the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Increased Ratings Claims- Hearing Loss and Otitis Media

Initially, the Board notes that service connection for 
bilateral hearing loss and left ear otitis media was granted 
in June 1996.  Noncompensable evaluations were assigned to 
each of those disabilities.  In December 1996, the veteran 
submitted a statement which noted that he wished to 
"reopen" his claim, and asked for "re-evaluation" of his 
hearing condition.  He indicated that his hearing had 
"gotten worse."  A June 1997 rating decision denied 
increased evaluations for the service connected hearing loss 
and otitis media.  In July 1997, the veteran submitted a 
statement in which he stated that "this is a reopened claim 
for an increased evaluation of my service connected hearing 
condition.  I recently underwent surgery on my left ear..."  

In February 1998, the RO again denied increased evaluations 
for the bilateral hearing loss and otitis media.  In June 
1998, the veteran submitted a statement which read in part, 
"Please consider this my notice of disagreement with the VA 
decision of rating dated 2/11/98."  Based on the above, the 
Board has characterized the issues as entitlement to 
increased evaluations for otitis media and bilateral hearing 
loss rather than as claims for increased initial evaluations 
of those disabilities.  By the veteran's own language, it is 
clear that he has never indicated that the original 
evaluations were incorrect, but that his disabilities have 
worsened since service connection has been in effect.  
Importantly, the June 1998 statement is the first indication 
of disagreement with a prior rating action; the previous 
statements were claims for increased evaluations.  
Accordingly, the Board will now proceed to consider the 
veteran's claim for increased evaluations for bilateral 
hearing loss and left ear otitis media.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

Otitis Media, Left Ear

As noted above, service connection was granted in June 1996.  
A June 1999 hearing officer's decision granted a 10 percent 
evaluation from August 1997 for suppurative otitis media, 
left ear, status post tympanoplasty. The veteran claims that 
the 10 percent evaluation assigned for the otitis media of 
his left ear does not adequately reflect the severity of his 
impairment.

In July 1997, the veteran underwent a left middle ear 
exploration with type I tympanoplasty.  A CT scan of the 
temporal bone in August 1998 showed left otitis externa.  VA 
examination in May 1999 showed cerumen and mucoid secretion 
in the left ear canal with scarring of the ear drum.  The 
impression was left ear recurrent otitis media, post 
tympanoplasty.

The veteran's left ear otitis media has been awarded a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1999).  Under this Diagnostic Code, 10 
percent is the maximum evaluation available for chronic 
suppurative otitis media.  Higher evaluations for ear 
disabilities are available; however, the veteran has only 
been diagnosed with otitis media.  Moreover, many of the 
other ear disabilities are rated according to loss of 
hearing, and this issue will be addressed below.  See 38 
C.F.R. § 4.87a, Diagnostic Code 6201 (1999).  The veteran 
does have a perforated tympanic membrane; however, the rating 
schedule evaluates this disability as noncompensable.  38 
C.F.R. § 4.87a, Diagnostic Code 6211 (1999).  Accordingly, 
the Board concludes that the evidence does not support an 
evaluation in excess of 10 percent for otitis media.  
Therefore, an increased evaluation is not warranted and the 
benefit sought on appeal must be denied.

The Board is aware that changes to the rating schedule 
pertaining to the evaluation of diseases of the ear became 
effective June 10, 1999.  Such changes do not affect the 
above analysis.  The facts in this case do not raise a 
reasonable doubt which could be resolved in the veteran's 
favor. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).

Bilateral Hearing Loss

Service connection for bilateral hearing loss was granted in 
June 1996.  A noncompensable evaluation was assigned from 
November 1995.  In March 1999, the evaluation was increased 
to 10 percent from July 1998.  The veteran contends that he 
is entitled to a higher evaluation.

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 (1999) of VA's Schedule for Rating 
Disabilities.  Under these criteria, the degree of disability 
for bilateral service-connected hearing loss is determined by 
application of a rating schedule that establishes 11 auditory 
acuity levels, ranging from Level I (for essentially normal 
acuity) through Level XI (for profound deafness).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1999).

The Board is sympathetic to the appellant's contentions 
regarding the severity of his service-connected hearing loss; 
however, in Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) the United States Court of Veterans Appeals noted that 
the assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  

On VA audiologic examination in July 1998, the average 
puretone decibel loss was 33 dbs in the left ear and 67 dbs 
in the right ear.  The speech discrimination score (word 
recognition score using the Maryland CNC word list) was 86 
percent on the left and 70 percent on the right.  The 
diagnosis was mild to severe mid and high frequency hearing 
loss in the right ear, and mild to moderate mid and high 
frequency sensorineural hearing loss in the left ear.  

On VA audiologic examination in January 1999, the average 
puretone decibel loss was 38 dbs in the left ear and 68 dbs 
in the right ear.  The speech discrimination score (word 
recognition score using the Maryland CNC word list) was 90 
percent on the left and 68 percent on the right.  The 
diagnosis was moderately severe sensorineural hearing loss in 
the right ear, and mild sensorineural hearing loss in the 
left ear.  

When viewed in light of rating table VI from 38 C.F.R. § 4.85 
et seq., both the July 1998 and January 1999 results indicate 
a hearing impairment with a numeric designation of II in the 
left ear and VI in the right ear; this equates to a 10 
percent disability evaluation pursuant to Table VII of § 4.87 
and Diagnostic Code 6100.

Accordingly, entitlement to an increased disability 
evaluation for the appellant's bilateral hearing loss is not 
warranted.  The Board notes that during the pendency of this 
appeal, the Schedule for Rating Disabilities, Part 4, Section 
4.85 was revised.  The changes made pursuant to that revision 
have been considered in conjunction with the adjudication of 
the appellant's claim for an  increased disability evaluation 
for defective hearing.  However, with respect to Tables VI 
and VII, no substantive changes were made which would impact 
upon the appellant's disability evaluation for his defective 
hearing; in light of the discussion above, this change is not 
deemed to be applicable in this case.  See 38 C.F.R. § 4.85 
(1999).


ORDER

Service connection for post-traumatic stress disorder is 
denied.

An evaluation in excess of 10 percent for otitis media, left 
ear, is denied.

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.


REMAND

The veteran's service connected disabilities were discussed 
above, and are presently evaluated at a combined 20 percent.  
His non-service connected disabilities are currently 
noncompensably evaluated, and include post-traumatic stress 
disorder, tinea pedis, bilateral varicosities, and 
personality disorder. 

The veteran contends that he is totally and permanently 
disabled as the result of his service connected and non-
service connected disabilities.  The law authorizes the 
payment of pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  If his 
disability is less than 100 percent, he must be unemployable 
by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342, 
4.17, 4.18, Part 4 (1999).  

The claims folder contains no medical evidence pertaining to 
the veteran's tinea pedis and bilateral varicosities.  He 
testified to treatment for these disabilities at his hearing 
in March 1999.  A general medical examination is necessary to 
properly assess the effect of these disabilities on his 
ability to maintain employment. 

VA has a duty to assist veterans in the development of their 
claims.  38 U.S.C.A. § 5107(a) (West 1991).  This duty 
includes obtaining pertinent medical records and affording 
the veteran an examination.  Littke v. Derwinski, 1 Vet. App. 
90, 91 (1990); Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  
The RO also has the responsibility of identifying all 
disabilities which the veteran currently has, determining 
whether they are permanent in nature and assigning a 
schedular evaluation for each one of them under the VA Rating 
Schedule, 38 C.F.R. Part 4 (1993).  Roberts v. Derwinski, 2 
Vet. App. 387, 389 (1992).  

The RO must also address the claim on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(2) (1999).  Thus, the RO has 
an additional obligation to determine whether any of the 
disabilities should be assigned an extraschedular evaluation 
in lieu of the schedular evaluation provided in the VA Rating 
Schedule, 38 C.F.R. Part 4 (1999).  In the course of 
adjudicating this claim the RO must also make determinations 
as to whether any of the disabilities in question is the 
result of the veteran's willful misconduct.  38 U.S.C.A. § 
1521(a) (West 1991)  Abernathy v. Derwinski, 2 Vet. App. 391, 
394 (1992).  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain and associate 
with the record any VA medical records 
which are not in the claims folder, 
particularly those pertaining to treatment 
of the veteran's tinea pedis and/or 
bilateral varicosities.  

2.  The veteran should be accorded an 
examination by a VA physician to determine 
the nature and extent of his tinea pedis 
and bilateral varicosities.  The report of 
examination should include a detailed 
account of all manifestations of pathology 
found to be present and how it impacts on 
the veteran's ability to obtain and 
maintain gainful employment.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiners prior to the examinations.

3.  Following completion of the above, 
the RO must review the claims folder and 
ensure that the foregoing development has 
been conducted and completed in full.  If 
the examination report does not include 
fully detailed descriptions of pathology 
or adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  The RO must list all of the veteran's 
disabilities on a formal rating document 
and assign separate evaluations to each 
disability.  In evaluating each of the 
disabilities, consideration should be 
given to entitlement to an extra-schedular 
evaluation 38 C.F.R. § 3.321(b)(2).  If 
applicable, a determination should be made 
as to whether any of the disabilities are 
the result of the veteran's willful 
misconduct.

5.  Following the above development, the 
RO should re adjudicate the claim for 
pension benefits.

Following completion of these actions, and if the decision 
remains unfavorable to the veteran, he and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

